NO. 07-07-0132-CR

NO. 07-07-0133-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 24, 2007



______________________________





EDWIN ROJAS, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY;



NOS. 0942114D & 0942115D; HONORABLE ROBERT K. GILL, JUDGE



_______________________________



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

MEMORANDUM OPINION

Pending before this Court is Edwin Rojas’s pro se 
Motion to Withdraw Appeal
 in which he expresses he no longer wishes to pursue these appeals.  As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by Appellant.  No decision of this Court having been delivered to date, the motion is granted and the appeals are dismissed.  No motions for rehearing will be entertained and our mandates will issue forthwith.

Accordingly, the appeals are dismissed.

Patrick A. Pirtle

      Justice

 



Do not publish.êßÕ	Accordingly, this appeal is abated and the cause is remanded to the trial court.  
Tex. R. App. P. 
34.6(e)(3).  Upon remand, the judge of the trial court is directed to immediately cause notice to be given of and to conduct a hearing to determine: (1) whether the parties can agree to a correction of the reporter’s record without the need for the court reporter’s recertification of the record; and (2) if the parties are unable to agree as to the correction of the record, the trial court is to order the court reporter to conform the reporter’s record to what occurred during trial and to certify the corrected record.

The trial court is directed to: (1) conduct any necessary hearings; (2) direct the court reporter to file a corrected reporter’s record of the trial proceedings; (3) make and file appropriate findings of fact, conclusions of law and recommendations, and cause them to be included in a supplemental clerk’s record; (4) cause the hearing proceedings to be transcribed and included in a reporter’s record; and (5) have a record of the proceedings made to the extent any of the proceedings are not included in the supplemental clerk’s record or the reporter’s record.  In the absence of a request for extension of time from the trial court, the corrected reporter’s report of the trial, the supplemental clerk’s record, the reporter’s record of the hearing and proceedings pursuant to this order, and any additional proceeding records, including any orders, findings, conclusions and recommendations, are to be sent so as to be received by the clerk of this court not later than March 27, 2006.  
Tex. R. App. P. 
35.3(c). 	

So ordered.

Per Curiam





Do not publish.